Citation Nr: 1801138	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-33 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease, right and left feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1987, and from October 1990 to June 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal is currently with the RO in Waco, Texas.

In an August 2013 rating decision, the agency of original jurisdiction (AOJ) increased the rating for the Veteran's degenerative joint disease, right and left feet to 10 percent, effective July 1, 2011.  Nevertheless, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination to address the severity of the service-connected foot disability was in May 2012.  The examiner noted that there were flare-ups but did not report whether there was any additional limitation of motion during flare-ups.  The Court of Appeals for Veteran's Claims has recently held that examiners have a duty to provide estimates of any additional limitation during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In a December 2014 statement, the Veteran's representative noted that the Veteran had been treated with a complaint of increased foot pain in December 2013.  VA treatment records document foot pain in December 2013 and January 2014.  He was to be seen at a VA podiatry clinic in February 2014.  Treatment notes do not include the record of this visit, and it is unclear whether it occurred.

The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

Given the indication of a possible worsening of the Veteran's, the AOJ should the schedule him for degenerative joint disease, right and left feet a new VA examination to determine the nature and severity of this disability

On remand, any updated VA treatment records dated after August 8, 2014, must be associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file any outstanding VA treatment records, including the record of the February 11, 2014 podiatry clinic visit, if available.
.  

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for a VA examination to determine the current severity of the service-connected degenerative joint disease, right and left feet.  The examiner should review the record.

If the examination is not taking place during a flare-up; ask the Veteran to report any additional limitation of motion during flare-ups.  Record his reports and opine whether the reports are consistent with the disability found on the examination.

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

Test any joints involved for pain on both active and passive motion, in weight -bearing and nonweight bearing.

3.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




